Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Response to Amendment
The amendment filed 06/30/2022 has been entered. Currently, claims 1-20 remain pending in the application. Claims 1-2, 4-5, 11-12, and 14-15 were amended by Applicant without the addition of new matter, to include further narrowing limitations. 
Response to Arguments
2.	Applicant’s amendment to independent claims 1 and 11 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-20 recited in the Final Office Action mailed 02/01/2022.
Applicant’s arguments, see Remarks on Pages 2-10, filed 06/30/2022, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following current prior art of the record: Hely (U.S. Patent No. 5067486), Maxwell (U.S. Patent No. 5603692), and Gaylord (U.S. Patent Pub. No. 20190015234).
Applicant makes the argument that “Maxwell has the location of the rotational restrain 26 is clearly attached to leg and heel support 12 - behind the patients’ ankle. Also, figures 2 and 3 are inconsistent ” (Remarks, Pages 7-8).
In response to Applicant’s argument (Remarks, Pages 7-8), Maxwell teaches in Figures 1-2, as cited, that the strap 25 attaches to the hook and loop fastener F#5 under the toe region of foot portion 13. Therefore, the rotational restraint 26 and features of Figure 3 is not part of the combination of Hely in view of Maxwell. Maxwell is only utilized to show how the straps 32,36 of Hely are capable of removable fastening to an inferior region 13 of Hely, such as the strap 25 of Maxwell removably attaching to hook and loop fastener F#5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hely (U.S. Patent No. 5067486) in view of Maxwell (U.S. Patent No. 5603692) and in further view of Gaylord (U.S. Patent Pub. No. 20190015234).
Regarding claims 1 and 11, Hely discloses an ankle brace 10 (Col. 3, line 22 and Figure 1) for an ankle, comprising:(a) a foot enclosure 14 (Col. 3, line 36 and Figure 2); (b) an ankle enclosure 12 (Col. 3, lines 37-38 and Figure 2) connected to said foot enclosure 14, said ankle enclosure 12 having a first side 16 (Col. 3, line 40 and Figure 2), a second side 17 (Col. 3, line 40 and Figure 2), an anterior side 21,22 (Col. 3, lines 49-56 and Figure 2, two upstanding panels 16, 17 of the folded sheet of fabric material also define opposing laterally spaced apart front edges 21, 22 respectively, which extend along the full length of the front of the ankle portion 12 and the foot portion 14), and a posterior side 18 (Col. 3, line 41 and Figure 4, seam line 18 at the rear edge portion); (c) said foot enclosure 14 having an inferior region  (Col. 3, line 36 and Figure 3, the portion 14 adapted to extend under the foot of the wearer); (d) an inelastic first side lateral strap 32 (Col. 4, line 19 and Figure 1) having a fixed end 33 (Col. 4, lines 21-22 and Figure 1, first end fixed 33 to the ankle portion along the seam line 18) and a distal end 34 (Col. 4, lines 21-22 and Figure 1), said first side lateral strap 32 being configured to wrap around (Col. 5, lines 30-45 and Figures 6-7, stabilizing strap 32 is brought across the inside panel 16 of the ankle portion of the body member) said first side 16 of said ankle enclosure 12, around (Col. 5, lines 30-45 and Figures 6-7, stabilizing strap 32 over top of the lacing 26 extending up the opposing front edges of the body member on the wearer's foot) said anterior side 21,22 of said ankle enclosure 12, around (Col. 5, lines 30-45 and Figures 6-7, stabilizing strap 32 extended downwardly across the outside of the wearer's foot, i.e. across the outside surface of the foot portion and under the wearer's foot) said inferior region 14 of said foot enclosure 14, and back to (Col. 5, lines 30-45 and Figures 6-7, stabilizing strap 32 is extended upwardly to the inside panel 16) said first side 16 of said ankle enclosure 12; (e) said distal end 34 of said first side lateral strap 32 being configured to attach (Col. 5, lines 30-45 and Figures 6-7, strip 41 on the free end 34 can be releasably attached to the strip 40 on the inside panel 16 of the ankle portion of the body member) to said ankle enclosure 12. 
However, Hely fails to explicitly disclose an inferior region including a hook-compatible covering(per claim 1)/first hook-and-loop panel(per claim 11); (f) said first side lateral strap including a first hook panel(per claim 1)/second hook-and-loop(per claim 11) configured to engage said hook-compatible covering/first hook-and-loop panel on said inferior region of said foot enclosure, thereby creating a first connection point between said first side lateral strap and said foot enclosure; and said distal end of said first side lateral strap wrapping from said first connection point to a second adjustable connection point on said first of said ankle enclosure, thereby creating an adjustable limit on an inversion of said ankle.
Maxwell teaches an analogous ankle brace 10 (Col. 1, lines 57-58 and Figures 1-2) comprising an analogous inferior region 13 (Col. 2, lines 9-10 and Figure 2) including a hook-compatible covering(per claim 1)/first hook-and-loop panel(per claim 11)  “F” (Col. 2, lines 9-10 and Figure 2, hook and loop fasteners F "VELCRO" under toe region of foot portion 13); (f) said analogous first side lateral strap 25 (Col. 2, line 7 and Figures 1-2, retention strap 25) including a first hook panel(per claim 1)/second hook-and-loop(per claim 11) (Col. 2, lines 7-10 and Figures 1-2, corresponding hook panel on retention strap 25 configured for removably engaging to Velcro “F” at foot support portion 13) configured to engage said hook-compatible covering(per claim 1)/first hook-and-loop panel(per claim 11) “F” on said analogous inferior region 13 of said analogous foot enclosure 13,14,15 (Figures 1-2, foot enclosure defined by the foot support portion 13, upstanding flanges 14, and foam resin support insert 15), thereby creating a first connection point (Col. 2, lines 7-10 and Figures 1-2, connection of strap 25 with hook and loop fastener F#5 under the toe region of foot portion 13) between said analogous first side lateral strap 25 and said foot enclosure 13,14,15.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first side lateral strap and inferior region of Hely, so that the first side lateral strap includes a first hook panel engaging a hook-compatible covering in an inferior region as taught by Maxwell, in order to provide an improved ankle brace with a first side lateral strap attached to the inferior region for preventing rotation with the underside of the patient’s foot as the first side lateral strap is fastened into position, ultimately increasing stability and support between the patient’s foot and ankle portions (Maxwell, Col. 2, lines 7-10).  
Therefore, the combination of Hely in view of Maxwell discloses said distal end 34 (Hely, Col. 4, lines 21-22 and Figure 1) of said first side lateral strap 32 (Hely, Col. 4, line 19 and Figure 1) wrapping from said first connection point (Modification of Figure 1 of Hely in view of Figures 1-2 of Maxwell, strap 32 of Hely is capable of removable fastening to an inferior region 13 of Hely, such as the strap 25 of Maxwell removably attaching to hook and loop fastener F#5) to a second adjustable connection point (Hely, Col. 5, lines 30-45 and Figures 6-7, strip 41 on the free end 34 can be releasably attached to the strip 40 on the inside panel 16 of the ankle portion of the body member) on said first side 16 (Hely, Col. 3, line 40 and Figure 2) of said ankle enclosure 12 (Hely, Col. 3, lines 37-38 and Figure 2), thereby creating an adjustable limit on an inversion of said ankle (Modification of Figure 1 of Hely in view of Figures 1-2 of Maxwell, lateral motion of strap 32 with respect inferior portion 13 of Hely is prevented when strap 32 of Hely is secured to ankle enclosure 12 and inferior portion 13 by Velcro, as taught by Maxwell, thereby creating an inversion limit).
However, the combination of Hely in view of Maxwell fails to explicitly disclose hook-compatible covering in an arch region(per claim 1)/arch or heel region (per claim 11) of said inferior region. 
Gaylord teaches an analogous ankle brace 10 (Paragraph 26 and Figure 1, arch-support brace 10) comprising the analogous hook-compatible covering 66 (Paragraph 38 and Figure 1, loop fasteners 66 on bottom-sleeve section 26 of ankle support sleeve 20) in an arch region(per claim 1)/arch or heel region(per claim 11) (Paragraphs 38-40, tibial-tendon support strap 13 with arch pad 15 having hook fasteners 67  attaching to the loop fasteners 66 on bottom-sleeve section 26 located on the underside of the patient’s medial arch) of said analogous inferior region 26 (Paragraph 28 and Figure 1, bottom-sleeve section 26).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the location of the hook-compatible covering of Hely in view of Maxwell, to be located in arch region of said inferior region, as taught by Gaylord, in order to provide an improved ankle brace with an enhanced hook-compatible covering providing connection for the first side lateral strap at a patient’s arch for applying a force to the underside of the patient’s foot as the first side lateral strap is tensioned into position, ultimately increasing stability and support between the patient’s foot and ankle portions (Gaylord, Paragraph 40).
Regarding claims 2 and 12, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses  wherein said first side lateral strap 32 has an inward-facing side (Hely, Figure 2, inward facing side of stabilizing strap 32) and an outward-facing side (Hely, Figure 2, outward facing side of stabilizing strap 32); (b) a hook-compatible covering(per claim 2)/third hook-and-loop panel(per claim 12) 40 (Hely, Col. 4, lines 41-42 and Figure 2, hook-and-loop strip 40 being attached to the outer face of the inside panel 16) on said first side 16 of said ankle enclosure 12; and (c) a second hook panel(per claim 2)/fourth hook-and-loop panel(per claim 12) 41 (Hely, Col. 4, line 43 and Figure 2, hook-and-loop strip 41 on free end 34 of stabilizing strap 32) on said inward-facing side (Hely, Figure 1, inward facing side of stabilizing strap 32) of said first side lateral strap 32, proximate (Hely, Col. 4, line 43 and Figure 2, hook-and-loop strip 41 on free end 34 of stabilizing strap 32) said distal end 34 of said first side lateral strap 32, configured to engage (Hely, Col. 4, lines 48-50 and Figures 2, 6-7, two strips 40,41 which form each of the releasable closure means are in the form of hook-like filaments and loop-like filaments) said hook-compatible covering(per claim 2)/third hook-and-loop panel(per claim 12) 40 on said first side 16 of said ankle enclosure 12, thereby creating said second adjustable connection point (Hely, Col. 5, lines 30-45 and Figures 6-7, strip 41 on the free end 34 can be releasably attached to the strip 40 on the inside panel 16 of the ankle portion of the body member).
Regarding claims 3 and 13, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses:
The combination of Hely in view of Maxwell fails to explicitly disclose a pull tab proximate said distal end of said first side lateral strap, said pull tab being configured to allow a user to pull said first side lateral strap taut prior to engaging said first side lateral strap to said ankle enclosure.
Gaylord teaches a pull tab 13a (Paragraph 44 and Figure 1, free-end portion of the tibial-tendon support strap 13 may include at least one channel or loop 13a for receiving one or more fingers) proximate said analogous distal end (Paragraph 44 and Figure 1, free-end portion of the tibial-tendon support strap 13) of said analogous first side lateral strap 13, said pull tab 13a being configured to allow a user to pull (Paragraph 44, For at least partially facilitating the taut pulling on the free-end portion of the tibial-tendon support strap 13) said analogous first side lateral strap 13 taut prior to engaging said analogous first side lateral strap 13 to said analogous ankle enclosure 20 (Paragraph 26 and Figure 1, ankle support sleeve 20 receives ankle).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify said distal end of said first side lateral strap of Hely in view of Maxwell, to include a pull tab of Gaylord, in order to provide an improved ankle brace with a gripping portion on the strap for increased convenience of securing the strap during wrapping around the ankle and foot (Gaylord, Paragraph 44). 
Regarding claims 4 and 14, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses:
Hely discloses (a) an inelastic second side lateral strap 36 (Col. 4, line 19 and Figure 2, elongate non-elastic strap 36) having a fixed end 37 (Col. 4, lines 24-25 and Figure 2, fixed first end 37) and a distal end 38 (Col. 4, line 25 and Figure 2, free opposite end 38), said second side lateral strap 36 (Col. 4, line 19 and Figure 2, elongate non-elastic strap 36) being configured to wrap around (Col. 5, lines 52-53 and Figures 6-7, stabilizing strap 36 is wrapped around the foot by first bringing it across the outside panel 17) said second side 17 (Col. 3, line 40 and Figure 2, outside panel 17) of said ankle enclosure 12 (Col. 3, lines 37-38 and Figure 2, ankle portion 12), around (Col. 5, line 53 and Figures 6-7, stabilizing strap 36 over the top of the lacing 26) said anterior side 21,22 (Col. 3, lines 49-56 and Figure 2, two upstanding panels 16, 17 of the folded sheet of fabric material also define opposing laterally spaced apart front edges 21, 22 respectively, which extend along the full length of the front of the ankle portion 12 and the foot portion 14. These front edges 21, 22 are curved in nature so that when in place, the body member 11 conforms to the front of the shin and the top of the foot of the wearer) of said ankle enclosure 12 (Col. 3, lines 37-38 and Figure 2, ankle portion 12), around (Col. 5, lines 54-55 and Figures 6-7, stabilizing strap 36 extends downwardly across the inside of the wearer's foot, i.e. across the ankle portion of the body member, and under the wearer's foot) said inferior region 14 (Col. 3, line 36 and Figure 3, lower foot portion 14 adapted to extend under the foot of the wearer) of said foot enclosure 14 (Col. 3, line 36 and Figure 2, foot portion 14), and back to (Col. 5, lines 57-60 and Figures 6-7, stabilizing strap 36 extends upwardly past the foot portion so that the free end 38 can be releasably attached to the outside panel 17 of the ankle portion of the body member) said second side 17 (Col. 3, line 40 and Figure 2, outside panel 17) of said ankle enclosure 12 (Col. 3, lines 37-38 and Figure 2, ankle portion 12); (b) said distal end 38 (Col. 4, line 25 and Figure 2, free opposite end 38) of said second side lateral strap 36 (Col. 4, line 19 and Figure 2, elongate non-elastic strap 36) being configured to attach to (Col. 5, line 60, closure hook-and-loop strips 42,43 are configured to be attached) said ankle enclosure 12 (Col. 3, lines 37-38 and Figure 2, ankle portion 12);
However, Hely fails to explicitly disclose (c) said second side lateral strap including a third hook panel(per claim 4)/fifth hook-and-loop panel(per claim 14) configured to engage said hook-compatible covering(per claim 4)/first hook-and-loop panel(per claim 14) on said inferior region of said foot enclosure, thereby preventing lateral motion of said inferior region of said foot enclosure with respect to said second side lateral strap.
Maxwell teaches (c) said analogous second side lateral strap 25 (Col. 2, line 7 and Figures 1-2, retention strap 25) including a third hook panel(per claim 4)/fifth hook-and-loop panel(per claim 14) (Col. 2, lines 7-10 and Figures 1-2, corresponding hook panel on retention strap 25 configured for removably engaging to Velcro “F” at foot support portion 13) configured to engage said hook-compatible covering(per claim 4)/first hook-and-loop panel(per claim 14) “F” (Col. 2, lines 9-10 and Figure 2, hook and loop fasteners F "VELCRO") on said analogous inferior region 13 (Col. 2, lines 9-10 and Figure 2, foot support portion 13) of said analogous foot enclosure 13,14,15 (Figures 1-2, foot enclosure defined by the foot support portion 13, upstanding flanges 14, and foam resin support insert 15), thereby preventing lateral motion (Col. 2, lines 7-10 and Figures 1-2, lateral motion of strap 25 with respect to foot support portion 13 is prevented when strap 25 is secured to heel support portion 12 and foot support portion 13 by Velcro “F”) of said analogous inferior region 13 of said analogous foot enclosure 13,14,15 with respect to said analogous second side lateral strap 25, thereby creating a third connection point (Col. 2, lines 7-10 and Figures 1-2, connection of strap 25 with hook and loop fastener F#5 under the toe region of foot portion 13) between said analogous second side lateral strap 25 and said foot enclosure 13,14,15.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second side lateral strap and inferior region of Hely, so that the second side lateral strap includes a third hook panel engaging a hook-compatible covering in an inferior region as taught by Maxwell, in order to provide an improved ankle brace with a second side lateral strap attached to the inferior region for preventing rotation with the underside of the patient’s foot as the second side lateral strap is fastened into position, ultimately increasing stability and support between the patient’s foot and ankle portions (Maxwell, Col. 2, lines 7-10).  
Therefore, the combination of Hely in view of Maxwell discloses said distal end 38 (Hely, Col. 4, line 25 and Figure 2) of said second side lateral strap 36 (Hely, Col. 4, line 19 and Figure 2) wrapping from said third connection point (Modification of Figure 1 of Hely in view of Figures 1-2 of Maxwell, strap 36 of Hely is capable of removable fastening to an inferior region 13 of Hely, such as the strap 25 of Maxwell removably attaching to hook and loop fastener F#5) to a fourth adjustable connection point (Hely, Col. 5, lines 57-60 and Figures 6-7, stabilizing strap 36 extends upwardly past the foot portion so that the free end 38 can be releasably attached to the outside panel 17 of the ankle portion of the body member) on said second side 17 (Hely, Col. 3, line 40 and Figure 2) of said ankle enclosure 12 (Hely, Col. 3, lines 37-38 and Figure 2), thereby creating an adjustable limit on an eversion of said ankle (Modification of Figure 1 of Hely in view of Figures 1-2 of Maxwell, lateral motion of strap 36 with respect inferior portion 13 of Hely is prevented when strap 36 of Hely is secured to ankle enclosure 12 and inferior portion 13 by Velcro, as taught by Maxwell, thereby creating an eversion limit).
However, the combination of Hely in view of Maxwell fails to explicitly disclose hook-compatible covering in an arch region(per claim 4) of said inferior region. 
Gaylord teaches an analogous ankle brace 10 (Paragraph 26 and Figure 1, arch-support brace 10) comprising the analogous hook-compatible covering 66 (Paragraph 38 and Figure 1, loop fasteners 66 on bottom-sleeve section 26 of ankle support sleeve 20) in an arch region(per claim 4) (Paragraphs 38-40, tibial-tendon support strap 13 with arch pad 15 having hook fasteners 67  attaching to the loop fasteners 66 on bottom-sleeve section 26 located on the underside of the patient’s medial arch) of said analogous inferior region 26 (Paragraph 28 and Figure 1, bottom-sleeve section 26).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the location of the hook-compatible covering of Hely in view of Maxwell, to be located in arch region of said inferior region, as taught by Gaylord, in order to provide an improved ankle brace with an enhanced hook-compatible covering providing connection for the second side lateral strap at a patient’s arch for applying a force to the underside of the patient’s foot as the second side lateral strap is tensioned into position, ultimately increasing stability and support between the patient’s foot and ankle portions (Gaylord, Paragraph 40).
Regarding claims 5 and 15, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses (a) wherein said second side lateral strap 36 has an inward-facing side (Hely, Figure 2, inward facing side of stabilizing strap 36) and an outward- facing side (Hely, Figure 2, outward facing side of stabilizing strap 36); (b) a hook-compatible covering(per claim 5)/sixth hook-and-loop panel(per claim 15) 42 (Hely, Col. 4, lines 45-46 and Figure 3, strip of fabric 42 attached to the outside panel 17) on said second side 17 of said ankle enclosure 12; and (c) a fourth hook panel(per claim 5)/seventh hook-and-loop panel(per claim 15) 43 (Hely, Col. 4, line 47 and Figure 2, strip 43 attached to free end 38 of strap 36) on said inward-facing side (Hely, Figure 2, inward facing side of stabilizing strap 36) of said second side lateral strap 36, proximate (Hely, Col. 4, line 47 and Figure 2, strip 43 attached to free end 38 of strap 36) said distal end 38 of said second side lateral strap 36, configured to engage (Hely, Col. 4, lines 48-50 and Figures 2, 6-7, two strips 42,43 which form each of the releasable closure means are in the form of hook-like filaments and loop-like filaments) said hook-compatible covering(per claim 5)/sixth hook-and-loop panel(per claim 15) 42 on said second side 17 of said ankle enclosure 12, thereby creating said fourth adjustable connection point (Hely, Col. 5, lines 57-60 and Figures 6-7, stabilizing strap 36 extends upwardly past the foot portion so that the free end 38 can be releasably attached to the outside panel 17 of the ankle portion of the body member). 
Regarding claims 6 and 16, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses: 
 The combination of Hely in view of Maxwell fails to explicitly disclose a pull tab proximate said distal end of said second side lateral strap, said pull tab being configured to allow a user to pull said second side lateral strap taut prior to engaging said second side lateral strap to said ankle enclosure.
 Gaylord teaches a pull tab 13a (Paragraph 44 and Figure 1, free-end portion of the tibial-tendon support strap 13 may include at least one channel or loop 13a for receiving one or more fingers; Hely in view of Gaylord, modifying the strap 36 of Hely to include the pull tab 13a of Gaylord) proximate said analogous distal end (Paragraph 44 and Figure 1, free-end portion of the tibial-tendon support strap 13) of said analogous second side lateral strap 13, said pull tab 13a being configured to allow a user to pull (Paragraph 44, For at least partially facilitating the taut pulling on the free-end portion of the tibial-tendon support strap 13) said analogous second side lateral strap 13  taut prior to engaging said analogous second side lateral strap 13 to said analogous ankle enclosure 20 (Paragraph 26 and Figure 1, ankle support sleeve 20 receives ankle).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify said distal end of said second side lateral strap of Hely in view of Maxwell, to include a pull tab of Gaylord, in order to provide an improved ankle brace with a gripping portion on the strap for increased convenience of securing the strap during wrapping around the ankle and foot (Gaylord, Paragraph 44). 
Regarding claims 7 and 17, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses wherein said outward facing-side (Hely, Figure 2, outward facing side of stabilizing strap 32) of said first side lateral strap 32 includes a hook-compatible covering(per claim 7)/eighth hook-and-loop panel(per claim 17) 46 (Hely, Col. 4, lines 65-67, hook-and-loop fabric strip 46 is attached to the outside of the inner stabilizing strap 32 at a location near the fixed end 33 of the strap).
Regarding claims 8 and 18, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses wherein said outward facing-side (Hely, Figure 2, outward facing side of stabilizing strap 32) of said second side lateral strap 36 includes a hook-compatible covering(per claim 8)/ninth hook-and-loop panel(per claim 18) 48 (Hely, Col. 5, lines 2-4, hook-and-loop fabric strip 48 is attached to the outside of the outer strap 36 for engaging the strip 43 at the end of such strap).
Regarding claims 9 and 19, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses wherein said ankle enclosure 12 and said foot enclosure 14 include an adjustment break 28 (Hely, Col. 4, lines 1-2 and Figure 4, tongue 28 secured between the opposing laterally spaced apart front edges 21, 22).
Regarding claims 10 and 20, the combination of Hely in view of Maxwell in view of Gaylord discloses the invention as described above and further discloses:
 The combination of Hely in view of Maxwell fails to explicitly disclose wherein said adjustment break is adjusted by an upper lace and a separate lower lace.
Gaylord teaches wherein said analogous adjustment break 30 (Paragraph 56 and Figure 11, tongue 30) is adjusted by an upper lace 52 (Paragraph 71 and Figure 11, upper lace 52) and a separate lower lace 42 (Paragraph 77 and Figure 11, lower lace 52).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify said adjustment break of Hely in view of Maxwell, to include an upper lace and separate lower lace of Gaylord, in order to provide an improved ankle brace that is capable of selectively tightening a lower and upper ankle portion for desirable comfortably and increased support against ankle rolls (Gaylord, Paragraph 71 and 77).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gilmour (US 5899872 A)
DeBoer et al. (US 20090192428 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786